Citation Nr: 0112626	
Decision Date: 05/03/01    Archive Date: 05/09/01

DOCKET NO.  00-17 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1967 to February 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied service connection for 
PTSD.


FINDING OF FACT

The veteran has not been diagnosed with PTSD, did not engage 
in combat with the enemy and there is no credible supporting 
evidence that a stressor occurred during active service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2000); Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.303, 3.304 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In February 1985, the veteran filed an informal claim for 
service connection for a stress disorder, indicating that he 
had not had any treatment for this condition but that he 
drank heavily due to it and experienced nightmares.  In a 
letter dated 
March 19, 1985, the RO asked the veteran to describe in 
detail the event or events, which he felt caused a delayed 
stress reaction, and all incidents during and after military 
service in which the condition recurred and, if he had 
received treatment for the condition, to provide copies of 
treatment records.  The veteran did not respond.

VA medical records from October to December 1998 indicate 
that the veteran had a history of alcohol dependence and drug 
abuse.  He was hospitalized for alcohol dependence, cocaine 
(crack) dependence and heroin abuse in early October 1998.  
The VA hospital discharge report noted that the veteran had 
started to drink at age 10 or 11; that his drinking had 
increased over time; that he started to use drugs while in 
Vietnam beginning with uppers and downers, cocaine and 
heroin; and that he continued his drinking and drug use after 
discharge.  The report indicated that this was the veteran's 
second VA hospitalization for his alcoholism and drug abuse, 
having been hospitalized for two weeks in 1997.  On 
admission, the veteran  admitted to having hallucinations, 
claimed he was not suicidal but that he was having homicidal 
ideation toward his brother, and denied any other problems 
other than substance abuse.  The veteran was assigned a 
Global Assessment of Functioning score of 50.  Later, in 
October 1998, the veteran attended a stress management group 
with no change noted in the original assessment of alcohol 
dependence with psychological dependence on cocaine.  

In January 2000, the veteran filed a claim for service 
connection for PTSD, claiming that as a combat engineer in 
Vietnam he came under rocket and mortar attacks monthly, that 
he had witnessed an aircraft being hit by rocket fire killing 
the entire crew upon landing, and that he had been shot at on 
numerous occasions while on guard duty.  As a result, he 
stated that he had nightmares and flashbacks and was 
receiving treatment at the VA Medical Center (VAMC).

VA outpatient reports from July to December 1999, received in 
February 2000, show that the veteran was seen in the mental 
health clinic on July 21, 1999 and that the VA pharmacist had 
noted that he had rambled on about PTSD-type experience from 
Vietnam and drug use from that period.  A psychiatry nurse 
note, on the same day, indicated that the veteran was seen as 
a walk-in and his mood was euthymic and his affect and 
behavior was consistent with his mood.  No suicidal or 
homicidal ideation or psychosis was present.  The veteran 
initially requested help finding shelter and then changed his 
focus to wanting to procure VA benefits; otherwise the 
veteran had no other interest in meeting with the nurse.  
Except for an August physical examination, a September 
follow-up and an October mental health clinic visit, the rest 
of the veteran's 1999 VA outpatients visits were in 
conjunction with the homeless clinic and obtaining VA 
benefits, finding housing or getting money for bus rides and 
cigarettes.  His physical revealed radiologic evidence of 
minimal arthritic change at L4-L5 and an assessment of rule 
out rotator cuff injury of the right arm and tension 
headaches.  The October mental health clinic record noted 
that the veteran was still drinking and that his only 
complaint was insomnia.  On December 28, 1999, the veteran 
was seen at the psychiatry emergency room.  He reported that 
he had been drinking a fifth of wine 5 or 6 days a week for 
the past several months and that he used cocaine and 
marijuana weekly.  The veteran denied psychotic symptoms and 
suicidal and homicidal ideation but admitted to feeling 
somewhat depressed and sleeping all right when he took his 
medication.  He was given an addiction severity index survey 
and scripts for vitamins.  The diagnosis was alcohol and 
polysubstance abuse.   

In February 2000, the RO informed the veteran of the specific 
evidence needed to complete his application, that is, medical 
evidence of a current diagnosis of PTSD; a description of the 
specific traumatic incidents which produced the stress that 
resulted in his claimed PTSD, including the names of any dead 
friends, specific dates, places and the unit he was attached 
to at the time; reports from treating physicians; and medical 
evidence showing a reasonable possibility that his disorder 
was caused by injury or disease which began or worsened 
during service.  The veteran was asked to complete an 
enclosed stressor development attachment so the RO could 
obtain supporting evidence of the stressful events from 
service department records.

In February 2000, the veteran returned the stressor 
development attachment, on which he had indicated that he had 
been subjected to sniper and mortar attacks at An Khi and 
Plei Ku, when he was assigned to the 173rd Airborne, 3rd 
Battalion.  He gave no other information.

In a March 2000 rating decision, the subject of this appeal, 
the RO denied service connection for PTSD, noting that there 
was no confirmed diagnosis of PTSD and that the evidence was 
inadequate to establish that a stressful experience had 
occurred without a combat service decoration.

In an April 2000 notice of disagreement (NOD), the veteran 
agreed that he was not in a combat arm of the military, but 
contended that he was subjected to sniper and mortar fire and 
that the aircraft had been shot down during the monsoon 
season.

In a May 2000 VA Form 9, substantive appeal (SA), the veteran 
alleged that he had been diagnosed with PTSD by the mental 
hygiene clinic at the VAMC. 

In an August 2000 VA Form 646, the veteran's representative 
indicated that the veteran's medical records do not reflect 
that he has been diagnosed with PTSD, even though the veteran 
contends that he has been told by the VAMC that he does 
suffer from PTSD, and state that the veteran was willing to 
submit to a VA examination.  

In a November 2000 informal hearing presentation, the 
veteran's national representative affirmed that the veteran 
had been diagnosed with alcohol and polysubstance abuse; that 
the veteran was homeless and lived in his car; and that there 
was no diagnosis for PTSD associated with the claims file at 
that time.

Analysis

Following the March 2000 rating decision, the provisions of 
38 U.S.C.A. § 5107 were substantially revised.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Generally, when the laws or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The Board finds that, as the revised version of 
38 U.S.C.A. § 5107 eliminates the "well-grounded claim" 
requirement, this revision is more favorable to the claimant 
than the former provisions of 38 U.S.C.A. § 5107 (West 1991) 
and is, therefore, applicable under Karnas.  Besides 
essentially eliminating the requirement that a claimant 
submit evidence of a well-grounded claim, it also modified 
the circumstances under which VA's duty to assist a claimant 
applies, and how that duty is to be discharged.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of information required to 
substantiate a claim, a broader VA obligation to obtain 
relevant records and advise a claimant of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.

After examining the record, the Board is satisfied that all 
relevant facts pertaining to service connection for PTSD have 
been properly developed and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist as mandated by 38 U.S.C. § 5103A.  In this regard, the 
Board observes that, in February 2000, the RO requested that 
the veteran submit information necessary to adjudicate his 
PTSD claim, including a description of the stressful 
incident(s) and corroborating information, that is, names and 
other identifying information concerning other individuals 
involved, to which the veteran gave a cursory response.  The 
Board also notes that, although the veteran contends that he 
has been diagnosed and treated for PTSD at the VAMC, the 
veteran's medical records do not reflect that he has been 
diagnosed with PTSD as confirmed by his representatives in 
August and November 2000 statements.  The VCAA provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

The Board finds no prejudice to the veteran in this case by 
proceeding with an adjudication of the question of 
entitlement to service connection.  This is so because the RO 
specifically notified the veteran of the requirements needed 
for entitlement to service connection in the May 2000 
statement of the case and the August 2000 supplemental 
statement of the case and notified the veteran, in a February 
2000 letter, of the need for credible evidence that the 
claimed in-service stressor(s) occurred and medical evidence 
linking his alleged PTSD symptomatology to the claimed 
stressor(s) and proceeded to consider the claims on the 
merits after a cursory response from the veteran.  As such, 
there has been no prejudice to the veteran that would warrant 
a remand, the veteran's procedural rights have not been 
abridged, and the Board will proceed with appellate review.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.303(a) (2000).  Applicable regulations provide that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125, a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f); Falk v. West, 12 Vet. App. 402, 404 (1999); Cohen 
v. Brown, 10 Vet. App. 128, 137 (1997).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  

The veteran asserts that he has been diagnosed and suffers 
from PTSD as a result of stressful incidents experienced in 
service.

The veteran's service medical records are negative for 
treatment or diagnosis of PTSD.  The Board observes that the 
veteran initially filed claims for service connection for 
back and eye disorders following his discharge in 1969 and 
1971, respectively, and that it was not until February 1985 
that the veteran submitted a claim for service connection for 
a stress disorder, for which he was not receiving treatment.  
VA treatment records show a history of alcoholism and drug 
abuse and complaints of, and treatment for, recurrent 
substance abuse and depression.  VAMC records indicate that 
the veteran was hospitalized in 1997 for two weeks and in 
1998 for six days for alcohol and polysubstance dependence 
and abuse.  On admission in October 1998, the veteran 
admitted to having hallucinations, claimed he was having 
homicidal ideation toward his brother, and denied any other 
problems other than substance abuse.  The only mention in VA 
outpatient treatment records alluding to PTSD are from a July 
1999 VA pharmacist, who noted that he rambled on about PTSD-
type experience from Vietnam and drug use from that period.  
The remainder of the veteran's VA outpatient visits was 
primarily in conjunction with the homeless clinic and focused 
on obtaining VA benefits, finding housing or getting money 
for bus rides and cigarettes.  The veteran has been diagnosed 
with alcohol dependence with psychological dependence on 
cocaine and alcohol and polysubstance abuse.  As confirmed by 
the veteran's representatives, there is no diagnosis of PTSD 
in the record.  The Board therefore finds that the evidence 
of record does not show that the veteran has PTSD.  In view 
of the medical evidence which is of record, and the absence 
of a finding of PTSD, further examination is not necessary at 
this time to consider the veteran's claim.

Even assuming the veteran has PTSD, another requirement for 
service connection is credible supporting evidence that a 
claimed in-service stressor actually occurred.    The 
veteran's service records show he received no decorations 
evincing combat exposure and contain no other evidence of 
combat exposure, with the exception of indicating 
participation in the Tet Counteroffensive.  He did serve in 
Vietnam from March 1968 to March 1969, but his DA-20 
indicates that his principal duties were as a 
welder/blacksmith or wrecker crewman.  The DA-20 also 
indicates that he was awarded the Sharpshooter Badge with 
Rifle Bar, the Parachute Badge, the Republic of Vietnam 
Campaign Medal with 1960 device, the Vietnam Service Medal, 
the Overseas Bar and the National Defense Service Medal.   
Thus, the evidence fails to show that the veteran received 
any commendations or awards for participation in combat with 
the enemy, such as the Combat Infantry Badge, Purple Heart or 
similar citation.  The main stressors he claims were seeing 
an aircraft shot at and downed,  being under mortar and 
rocket attack and being shot at while on guard duty.

Since the veteran did not engage in combat with the enemy, 
bare allegations are insufficient to establish service 
stressors for PTSD; rather, official service records or other 
credible supporting evidence must corroborate stressors.  
Cohen, supra; Doran v. Brown, 6 Vet. App. 283 (1994); Zarycki 
v. Brown, 6 Vet. App. 91 (1993). There is no evidence to 
corroborate the veteran's report of stressors.  The veteran's 
official service records give no support for any in-service 
stressor.  Moreover, the veteran's cursory response to the 
RO's February 2000 request, which described the specific 
information needed, did not provide the required details in 
order to research his claimed stressors and his service 
medical records are without complaint or clinical finding 
with respect to trauma during service. 

In reviewing the evidence of record in its totality, the 
Board concludes that the veteran has not been diagnosed with 
PTSD due to his Vietnam experiences and that the veteran has 
supplied insufficient information to support the occurrence 
of verified stressors during military service.  His 
statements have not been independently corroborated.  Despite 
the RO's efforts, the veteran has failed to provide more 
specific information for purposes of verification, thus a 
referral to the United States Armed Services Center for 
Research of Unit Records (USASCRUR) is not warranted.  The 
duty to assist is "not a one way street," and the RO can only 
proceed so far without help from the veteran himself.  
Warmhoff v. Brown, 8 Vet. App. 517, 522 (1996).  Thus, the 
veteran's claim for service connection for PTSD therefore 
fails on the basis that the overwhelming preponderance of the 
evidence shows that he does not have PTSD due to a verified 
stressor.  

The only evidence the veteran has submitted that supports his 
claim is his own statements.  The Board points out that 
although the veteran's arguments and reported symptoms have 
been noted, the issue in this case ultimately rests upon 
interpretations of medical evidence and conclusions as to the 
veteran's correct diagnosis.  In such cases, the veteran as a 
lay person, with no apparent medical expertise or training, 
is not competent to comment on the presence or etiology of a 
medical disorder.  Rather, medical evidence is needed to that 
effect.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (holding that 
laypersons are not competent to offer medical opinions).  
Thus, the veteran's statements do not establish the required 
evidence needed, and the claim must be denied.

The Board acknowledges the veteran's representative's August 
2000 statement that the veteran is willing to report for an 
examination to support his claim that he suffers from PTSD.  
The Board also is cognizant of the VCAA's mandate that VA 
shall provide a medical examination or obtain a medical 
opinion when necessary to decide the claim.  Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C. § 5103A(d)(1)).  
However, VA is not required to provide assistance if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim (to be codified at 38 U.S.C. 
§ 5103A(a)(2)).  In this case, the veteran has not been 
diagnosed or treated for PTSD.  And even if he had been, the 
question is whether PTSD is causally linked to active duty.  
A physician who is requested to review the record and offer 
an opinion on the contended causal relationship would review 
the same evidence summarized above, to include a record that 
is devoid of any medical evidence of, or treatment for, PTSD 
allegedly suffered as a result of unsubstantiated stressors 
experienced in Vietnam.  In other words, there is no medical 
or other evidence dated during or within several decades of 
service for the physician to examine or to cite in providing 
such a nexus opinion.  Under the current circumstances as 
described, it is the Board's judgment that no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The Board considered the benefit of a doubt doctrine, 
however, as the preponderance of the evidence is against the 
veteran's claims, it is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

 

ORDER

Entitlement to service connection for PTSD is denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

